People v Brown (2016 NY Slip Op 02756)





People v Brown


2016 NY Slip Op 02756


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Tom, J.P., Andrias, Manzanet-Daniels, Kapnick, Gesmer, JJ.


809 4302/13

[*1]The People of the State of New York, Respondent, —
vRichard Brown, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Antoine Morris of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Richard Carruthers, J.), rendered June 25, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: APRIL 12, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.